Name: Commission Regulation (EC) No 637/95 of 24 March 1995 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  agricultural structures and production;  economic policy;  cooperation policy
 Date Published: nan

 25. 3 . 95 EN Official Journal of the European Communities No L 67/3 COMMISSION REGULATION (EC) No 637/95 of 24 March 1995 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Member States concerned must notify the Commission of the quantity approved for aid in each Member State by 31 March at the latest after each marketing year ; Whereas, as a result of the amendment of Regulation (EEC) No 2261 /84 by Regulation (EC) No 636/95, the deadline for establishing the actual production was extended by two months ; whereas, as a result, the dead ­ line for the notification of the said information by the Members States should be extended ; Wherreas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (2), as last amended by Regulation (EC) No 3062/94 (3), provides that crop declarations should be lodged not later than 30 November of each marketing year ; whereas, however, for the 1994/95 marketing year, French olive growers have been authorized to lodge crop declarations up to 15 January 1995 as an exceptional measure because of the additional information to be taken into account ; HAS ADOPTED THIS REGULATION : Whereas the geographical restriction is not included in the Spanish version of Regulation (EC) No 2830/94 ; whereas that Regulation was likely to give Spanish olive growers the legitimate expectation of being able to submit amendments in their crop declarations up to 15 January 1995 instead of 30 November 1994 ; whereas, under those circumstances, Spanish olive growers should be granted the same additional deadline as that given to French olive growers ; whereas it is also necessary to extend the dead ­ line for the submission of crop declarations by producer organizations ; Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . the third subparagraph of Article 1 ( 1 ) is replaced by the following : ' In France and Spain, however, the crop declarations referred to in the first subparagraph for the 1994/95 marketing year shall be submitted by 15 January 1995 at the latest.' 2 . the following new subparagraph is added to Article 4 : ' In France and Spain, however, crop declarations for the 1994/95 marketing year must be submitted by 28 February at the latest.' 3 . in Article 12 (a) (3), the date '31 March' is replaced by the date '31 May'. Whereas Council Regulation (EEC) No 2261 /84 (4), as last amended by Regulation (EC) No 636/95 (*), provides for the establishment, after the end of the marketing year, of the actual olive oil production which is eligible for the aid : Whereas Regulation (EEC) No 3061 /84 provides that, for the purposes of establishing actual production, the o OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 288 , 1 . 11 . 1984, p. 52. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 323, 16 . 12. 1994, p . 21 . (4) OJ No L 208 , 3 . 8 . 1984, p. 3 . (*) See page 1 of this Official Journal . No L 67/4 EN Official Journal of the European Communities 25. 3. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1995. For the Commission Franz FISCHLER Member of the Commission